Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Arguments
Applicants arguments with respect to claim 1-20, filed July 20, 2018, have been fully considered but are not persuasive. Upon further considerations of Claims 4-9, 11, 17-19, the 112(b) rejection has been withdrawn. 
The examiner maintains the 112(b) rejection set for in the previous office action regarding the following limitations. 
The term candidate peaks is defined twice. Claim(s) 2, 3, 7, 8-10, 15, 16, 19 lack antecedent basis since identifying a set of candidate peaks in each of the at least two channels of the initial ECG data set is different than identifying a set of reference set of R-peaks from the set of candidate peaks in the reference ECG data set. If the applicant is claiming the two different sets of candidate peaks then the names need to be different. Clarity is needed. 
	The examiner maintains the 112(b) rejection regarding claims 4 and 5, and 17-18. The applicant fails to define the condition to be an actual group of R-peaks. Applicant needs to elaborate that the conditions that cause “actual” to occur are unknown and undefined by the claim. There is no access to the true dataset to determine the real/true/actual peaks, the examiner can only infer. As such, the bounds on the claim cannot be determined. In the spec, a calculation of variance to determine likelihood is presented, as in par 0051; however, the term is still unclear and indefinite.  Clarity is needed. 
The applicant argues nothing in the cited combination of references discloses, generating R-peak reference data for the purpose of triggering acquisition of MR imaging data.
0024; Although a description will be given of an aspect of detecting R-waves among specific waveforms in each of the following embodiments, this is only one aspect and embodiments of the present invention are not limited to such an aspect. The ECG-signal processing apparatus 1 of each embodiment can perform ECG synchronization imaging by detecting waveforms other than R waves (e.g., P-waves, S-waves, and T-waves).
Clearly, Yoshida teaches the ECG synchronization imaging apparatus 300 inputs a synchronization signal corresponding to the position of the R-wave, and determines the start timing of data acquisition on the basis of the input synchronization signal. Further Yoshida discloses in paragraph 0027:
0027; Inversion Pulse) method. In data acquisition under the FBI method, for instance, the MRI apparatus acquires a diastolic image and a systolic image by controlling the timing of data acquisition with reference to the synchronization signal, and calculates a difference image between the diastolic image and the systolic image so as to obtain a blood vessel image in which an artery is depicted. On the other hand, in data acquisition under the Time-SLIP method, the MRI apparatus can obtain a blood flow image by, e.g., controlling a timing of applying each labeling pulse and a timing of data acquisition with reference to the synchronization signal. In this way, the MRI apparatus controls each timing of data acquisition and respective application timings of various pulses with reference to the synchronization signal generated from the ECG signal. Since these timings are often immediately after the R-wave, it is desirable that the delay time is as short as possible. Note that above-described imaging methods are merely some possible examples, and the MRI apparatus performs imaging by using the synchronization signal as a reference in other imaging methods such as contrast enhanced imaging or various imaging methods that targets the heart.
In this way, the MRI apparatus controls each timing of data acquisition and respective application timings of various pulses with reference to the synchronization signal generated from the ECG signal. Therefore; Yoshida reads on claims 1 and 14 hence the Applicants arguments are not persuasive. 
The applicant argues the cited references combination of Grergory, Yoshida, and Lee or in combination fail to disclose a method of generating ECG reference data for MRI that involves determining initial R-peak detection characteristic based on ECG data recorded outside of the bore., and then using initial R-peak detection characters to identify a reference set of R-peak from a reference ECG data set recorded from the patient while inside the bore. 
Gregrory discloses it in paragraph 0013; FIG. 1A is an example set of electrocardiogram (“ECG”) traces acquired from a subject who is not positioned in a magnetic resonance imaging (“MRI”) system. If ECG traces are acquired from a subject who is not positioned in a MRI then ECG data is recorded outside of the bore. An MRI includes a bore, a known fact in the art. If the subject is not positioned in the MRI then the subject is positioned elsewhere such as outside the bore. Further Gregory discloses in paragraph 0010; The present invention overcomes the aforementioned drawbacks by providing a method for computing a measurement of left ventricular stroke volume from a subject positioned in a bore of a magnetic resonance imaging (MRI) system. Stroke volume is a form of cardiac output scene as an ECG measurement. Gregory discloses positioned in the bore of the MRI the claim states once the patient is in the bore. Therefore, Applicants argument are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objection
The term candidate peaks is defined twice. Claim(s) 2, 3, 7, 8-10, 15, 16, 19 lack antecedent basis since identifying a set of candidate peaks in each of the at least two channels of the initial ECG data set is different than identifying a set of reference set of R-peaks from the set of candidate peaks in the reference ECG data set. If the applicant is claiming the two different sets of candidate peaks then the names need to be different.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	 Claim 5 is rejected since it is unclear what an “actual group of R-peaks” means. What does the term “actual group of R-peaks” mean? The limitation of claim 5, “actual group of R-peaks” seems to conflict with claim 4, which this claim depends from, limitation of “identifying the set of R-peaks” Specifically, claim 4 states a step of identifying R-peaks as either positive or negative candidate peaks, while claim 5 further provides the process to identify an actual group of R-peaks for a set of positive and negative candidate peaks. It is unclear if the identification of positive or negative candidate peaks is in claim 4 or 5. Regarding claim 5, it is unclear if “an actual group of R-peaks” is meant to further clarify claim 4’s, “identifying the set of R-peaks” or if these are two separate validations or if there is another check to validate R-peaks. The claimed limitation is indefinite and unclear. For Office Action purposes the term, “actual group of R-peaks” will be interpreted to be an R-peak defined as the maximum amplitude in the R-wave. 
	Claim 18 recites similar limitations that are indefinite for the same reasons as claim 5 above including “actual group of R-peaks” in claim 18. Thus the same rejection in claim 5 is applicable. 
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al (2018/0028078, hereinafter Gregory) in view of US patent publication 2018/0344261 Youshida and in further view of US patent publication 2013/0165805 Lee et al (hereinafter Lee).
Regarding claim 1 and 14, Gregory discloses, ECG reference data for an magnetic resonance image data acquisition with a MRI device using a bore, and a table to support a patient (Gregory, 0010, claim 1, claim 2, 0041, figure 2-204): a controller configured to (Gregory, processor 408)
obtaining an initial ECG measurements prior to moving the patient into the bore of the MRI device (Gregory, figure 2-202, claim 2, 0013). obtaining an reference ECG measurements one the patient is positioned into the bore of the MRI device (Gregory, figure 2-204, claim 1-step(a), 0010, 0041). Gregory is silent in teaching two channels for an initial and reference ECG data set. Youshida mentions at least two channels of ECG data (Youshida, 0030, Figure 4, 0047, 0048); and triggering an aquisiton of MR image data from the patient using ECG signal data (Youshida, para 0005). Youshida mentions detections of an ECG signals and datasets, which incorporates R-peak detection as scene in the figure 5-104-peak detection. Youshida further discloses a processing circuitry, which calculates a first and second peak detection see Figure 4. For Office Action purposes, Lee discloses an R-peak set based on the R-peak characteristics in paragraph 0062. It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Gregory in view Youshida with Lee. Specifically, modify Gregory teachings of obtaining an initial and reference ECG dataset to incorporate an two channels of ECG data taught by Youshida, in both data sets, and to incorporate in Lee’s teaching of R-peak detection apparatus based on a set of R-peak characteristics, in both datasets, in order to compare R-peak values and confirm the effect of ECG signal processing. 
Regarding claim 20, Gregory as modified disclosed the elements of claim 14, in addition, Gregory discloses obtain the initial ECG dataset prior to movement of the table (Gregory, 0013, 0030) to position (Gregory 0010). 
Claim(s) 2, 3, 4, 15, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory in view of Youshida in view of Lee, as applied to claim 1 and 14 above, and in further view of US patent publication 2007/0255150 Brodnick. 
Regarding claim 2 and 15, Gregory as modified above disclose all the elements of claim 1 and 14, respectively; In addition, Brodnick discloses a set of candidate peaks see paragraph 0052 (i.e. a negitive candidate peaks). The maximum recorded peaks are considered to be a positive candidate peaks, which is understood to be the largest positive part of the QRS wave (Brodick, 0007). These are interpreted to be the candidate peaks in claims 2 and 15. It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Gregory in view of Youshida with Brodnick teachings of candidate peaks, within two channels taught by Youshida incorporated in a initial and reference dataset taught by Gregory, in order to compare the effect of R-peak detection and ECG signal processing. 
Regarding claim 3 and 16, Gregory as modified disclosed the elements of claim 2 and 15, respectively, including a MRI device (Gregory 0010) and a controller (Gregory, processor 408); however, Gregory as modified fails to disclose a method to identifying relative maximums and relative minimums in each ECG dataset and comparing each relative maximum and minimum to one or more thresholds. Brodnick discloses identifying relative maximums and relative minimums in each channel of ECG data (Brodnick, 0052, 0053) and comparing each relative maximum and relative minimum to one or more thresholds (Brodnick, 0055, figure 8, 0036). It would have been obvious to one of ordinary skilled in the art at the time of invention to further modify the invention of Gregory as modified with Brodnick 
Regarding claim 4 and 17, Gregory as modified disclosed the elements of claim 3 and 16, respectively. Gregory discloses further a controller (Gregory, processor 408); however,  Gregory as modified fails to disclose identifying positive and negative candidate peaks as three or more relative maximums and minimum, respectively, with a relative amplitude within a threshold amplitude range and a slope within a threshold slope range. In addition, Gregory as modified fails in identifying the set of R-peaks as either the set of positive candidate peaks or the set of negative candidate peaks. Brodnick discloses peaks as maximum and minimum signal levels (0052, 0053) with a amplitude within a threshold amplitude range (0055, figure 8). Brodnick discloses in figure 5 taking the derivative or slope of the waveform in figure 4 with a slope threshold hold selection method (0036). Brodnick classifies an R-peak (0007 and 0009-R-wave) as either positive (0009-normal) or negative peaks (0009-abnormal). It would have been obvious to one of ordinary skilled in the art at the time of invention to further modify the invention of Gregory as modified with Brodnicks teachings. Specifically, applying the slope threshold selection method and setting amplitude thresholds to maximum or minimum peaks to identify R-peaks as positive or negative candidate peaks. Doing so would provide means to classify the signal levels of R-peaks. 
Claim(s) 5,7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory in view of Youshida in view of Lee in view of Brodnick, as applied to claim 4 and 17 above, and in further view of US patent 6,070,097 Kreger et al (hereinafter Kreger) in view of US patent publication 2016/0120434 Park et al (hereinafter Park).
Regarding claim 5 and 18, Gregory as modified disclosed the elements of claim 4 and 17, respectively. Gregory discloses further a controller (Gregory, processor 408); however, Gregory as modified fails to disclose a combined likelihood that a set of positive or negative peaks represents an (Kreger, 12). Park discloses the likelihood of ECG signal selection under a probability model, for example Gaussian (Park, 0164), with a greatest combined likelihood (Park, 0164- confidence level R-peak detection). It would have been obvious to one of ordinary skilled in the art at the time of invention to further modify the invention of Gregory as modified with the teachings of Kreger in view of Park. Specifically, identifying an actual group of R-peaks as positive and negative candidate peaks taught by Kreger to incorporate the Gaussian probability model with a confidence level of R-peak to determine the greatest combined likelihood taught by Park. Doing so would set a criteria to determine if an R-peak has been detected. 
Regarding claim 7, Gregory as modified disclosed the elements of claim 5, in addition, Kreger discloses representing an R-peak based on one relative amplitude (Kreger, 12, 13, 14) and slope (Kreger, 15, 16, 17) of the of the candidate peak. 
Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory in view of Youshida in view of Lee in view of Brodnick in view of Kreger in view of Park, as applied to claim 5 above, in further view of US patent publication 2013/0085405 Bera at al (hereinafter, Bera). 
Regarding claim 6, Gregory as modified disclosed the elements of claim 5, however Gregory as modified fails to disclose rejection a set of positive or negative candidate peaks if the combined likelihood is less than a threshold. Bera discloses discarding a minimum amplitude based on if it’s less than predefined value (Bera, 0057). It would have been obvious to one of ordinary skilled in the art at the time of invention to further modify the invention of Gregory as modified with Bera teaching to discarding a minimum peak location if it is less than a predetermined threshold, in order to declare a maximum peak location as the R-peak (Bera, 0057). 
Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory in view of Youshida in view of Lee in view of Brodnick in view of Kreger in view of Park, as applied to claim 5 above, in further view of US patent publication 2007/0135863 Gunderson at al (hereinafter, Gunderson). 
Regarding claim 8, Gregory as modified disclosed the elements of claim 5, however Gregory as modified fails to disclose determining a peak to peak interval between each of the candidate peaks; and calculating each combined likelihood based further on the peak-to-peak intervals in the respective set of positive candidate peaks or set of negative candidate peaks. Gunderson teaches these limitations. Specifically, Gunderson teaches the difference between the maximum interval and minimum interval is greater than a predetermined threshold (Gunderson, 0036). It would have been obvious to one of ordinary skilled in the art at the time of invention to further modify the invention of Gregory as modified with Gunderson’s teaching of determining the difference between the maximum and minimum intervals with a predetermined threshold, in order to determine the greatest interval. 
Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory in view of Youshida in view of Lee in view of Brodnick in view of Kreger in view of Park, as applied to claim 5 above, in further view of US patent publication 2016/0000350 Zhang. 
	Regarding claim 9, Gregory as modified disclosed the elements of claim 5, however Gregory as modified fails to disclose a calculation based on a variance in at least one of a relative amplitude of the candidate peaks, a slope of the candidate peaks, and a peak-to-peak interval of the candidate peaks in the respective set of positive candidate peaks or set of negative candidate peaks. Zhang discloses these limitations. Specifically, Zhang teaches a minimum and maximum interval less than or equal to an interval threshold (Zhang, 0111) and in some examples, a pulse may be identified based on a slop and, amplitude (positive or negative) (Zhang, 0124). It would have been obvious to one of ordinary skilled in the art at the time of invention to further modify the invention of Gregory as modified with the . 
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory in view of Youshida in view of Lee in view of Brodnick, as applied to claim 2 above, and in further view of US patent publication 2004/0102710 Kim. 
Regarding claim 10, Gregory as modified disclosed the elements of claim 2, however Gregory as modified fails to disclose the limitations of claim 10. Kim discloses these limitations of claim 10. Specifically, the a feature vector (Kim, 0032, 0085, 0147, 0148, figure 5) which includes a right and left slope of a candidate peak (Kim, 0148) and right and left amplitude of a candidate peak (figure 5 below). It would have been obvious to one of ordinary skilled in the art at the time of invention to further modify the invention of Gregory as modified with Kim’s teaching of a right and left (amplitude and slope), respectively, in order to determine the behavior of the waveform for classification purposes.  

    PNG
    media_image1.png
    568
    466
    media_image1.png
    Greyscale

(Kim, 0147, 0148) and the second case is the left and right amplitude (Kim, figure 5). In addition, Kim discloses defining a difference between the maximum and minimum among samples. It is scene in paragraph Kim, there is a step for comparing the maximum and minimum peaks using the slope with the amplitude (Kim, 0041).
Claim(s) 12-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory in view of Youshida in view of Lee, as applied to claim 1 above, in further view of US patent publication 2016/0198969 Cheng et al (hereinafter Cheng).
Regarding claim 12, Gregory as modified above in claim 1, fail to disclose R-peak characteristics include an initial R-peak polarity and an initial R-R interval; and wherein the reference set of R-peaks are identified in each of the at least two channels of ECG data in the reference ECG dataset based on the initial R-peak polarity and the initial R-R interval for the corresponding channel in the initial ECG dataset. Cheng discloses these limitations. Specifically, Cheng teaches four initial channels systems, wherein the polarity of R-peaks going upward or downward is determined and standard deviation of R-R intervals is measured (Cheng 0097). Here, Cheng produces a best solution of the combinations of four channels (i.e. a reference ECG data base comprising of at least one initial R-peak polarity and initial R-R interval corresponding to the initial four channels (Cheng 0097). It would have been obvious to one of ordinary skilled in the art at the time of the invention to further modify the invention of Gregory as modified with Cheng teaching of initial channels with an initial R-peak and R-R interval wherein the reference dataset is based on the at least two channels of the reference dataset and on the initial R-peak polarity and the initial R-R polarity of these channels, in order to remove channels with low SNR.  
Regarding claim 13, Gregory as modified above in claim 1, in addition Cheng determines the winning combination, a reference data,  resulting from four channels (Cheng, 0097) wherein if no peaks (Cheng, claim 2). In addition Cheng discloses in paragraph 0097 that the channel with the lowest SNR is removed and the other channels are combined to result in a reference dataset.
Claim(s) 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory in view of Youshida in view of Lee in view of Brodnick in view of Kreger in view of Park, as applied to claim 18, in further view of Bera in view of Zhang. 
Regarding claim 19, Gregory as modified disclosed the elements of claim 18, Gregory discloses further a controller (Gregory, processor 408), but fail to disclose the following taught by Bera discloses discarding a minimum amplitude based on if it’s less than predefined value (Bera, 0057). Specifically, Zhang teaches a minimum and maximum interval less than or equal to an interval threshold (Zhang, 0111) and in some examples, a pulse may be identified based on a slop and, amplitude (positive or negative) (Zhang, 0124). It would have been obvious to one of ordinary skilled in art at the time of the invention to further modify the invention of Gregory as modified with the teachings of Bera method to discarding a minimum peak location if it is less than a predetermined threshold, in order to declare a maximum peak location as the R-peak (Bera, 0057) wherein the likelihood is calculated based on one amplitude and slop and peak to peak interval of the candidate peaks taught by Zhang with the respective maximum and minimum peak locations. Doing so would provide a method to clean channels with unwanted noise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEITH M RAYMOND/               Supervisory Patent Examiner, Art Unit 3793